Case 2:18-cv-00303-JMA-AKT Document 83 Filed 12/01/20 Page 1 of 4 PageID  #: 2190
                                                                       FILED
                                                                                                                                                         CLERK
                                                                                                                                                12/1/2020 9:32 am
                                                                                                                                                  U.S. DISTRICT COURT
 UNITED STATES DISTRICT COURT                                                                                                                EASTERN DISTRICT OF NEW YORK
 EASTERN DISTRICT OF NEW YORK                                                                                                                     LONG ISLAND OFFICE
 ---------------------------------------------------------------------------------------------------------------------------------X   For Online Publication Only
 STANLEY DAVIS,

                                                                    Plaintiff,

                            -against-                                                                                                 ORDER
                                                                                                                                      18-CV-303 (JMA) (AKT)
 COUNTY OF SUFFOLK, et al.,

                                                                      Defendants.
 ---------------------------------------------------------------------------------------------------------------------------------X

 AZRACK, United States District Judge:

                 Pro se plaintiff Stanley Davis (“Plaintiff”) commenced this action against defendants

 County of Suffolk (the “County”), Town of Riverhead (the “Town”), Suffolk County Supreme

 Court Clerk Specialist Thomas Clavin (“Clavin”) and New York State Troopers Richard Gantt

 (“Gantt”), Gregory Dini (“Dini”), and John Hanley (“Hanley”) (collectively with Gantt and Dini,

 the “State Troopers”) in January 2018. On January 29, 2019, Plaintiff filed a first amended

 complaint (“FAC”).                                  (ECF No. 20.)                             In the FAC, Plaintiff alleges false arrest, malicious

 prosecution, First Amendment retaliation, and Section 1983, 1985, and 1986 conspiracy claims

 against the State Troopers and Defendant Clavin (together the “State Defendants”), and alleges a

 Monell claim under Section 1983 against the County.

                 On October 1, 2019, the County filed a motion to dismiss the FAC, (ECF No. 57), and the

 State Defendants filed a joint motion to dismiss the FAC, (ECF No. 58.) On May 27, 2020, the

 Court referred both motions to dismiss to Magistrate Judge Tomlinson for a Report and

 Recommendation (“R&R”). (Electronic Order, 5/27/2020.) Judge Tomlinson issued an R&R

 dated October 30, 2020 recommending that (1) the County’s motion to dismiss be granted; and (2)

 the State Defendants’ motions to dismiss be granted, in part, and denied, in part. (ECF No. 77.)
Case 2:18-cv-00303-JMA-AKT Document 83 Filed 12/01/20 Page 2 of 4 PageID #: 2191




 Plaintiff filed a timely objection to the R&R, (ECF No. 80), to which the County filed an

 opposition. (ECF No. 81.) After conducting a review of the full record (including the motion

 papers, R&R, objections, and opposition) and applicable law, the Court adopts Judge Tomlinson’s

 R&R in its entirety as the opinion of the Court.

           In reviewing a magistrate judge’s report and recommendation, the Court must “make a de

 novo determination of those portions of the report or . . . recommendations to which

 objection[s][are] made.” 28 U.S.C. § 636(b)(1)(C); -
                                                    see also -
                                                      - ---  Brown
                                                               - - - -v.
                                                                      - -Ebert,
                                                                          - - - No. 05–CV–5579,

 2006 WL 3851152, at *2 (S.D.N.Y. Dec. 29, 2006). The court “may accept, reject, or modify, in

 whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C.

 § 636(b)(1)(C). Those portions of a report and recommendation to which there is no specific

 reasoned objection are reviewed for clear error. See Pall Corp. v. Entegris, Inc., 249 F.R.D. 48,

 51 (E.D.N.Y. 2008).

          I have undertaken a de novo review of the record, the R&R, and Plaintiff’s objections. I

 agree with Judge Tomlinson’s recommendation that: (1) the State Defendants’ motion to dismiss

 Plaintiff’s false arrest claim be denied as to the State Troopers but granted as to Defendant Clavin;

 and (2) the State Defendants’ motion to dismiss all the remaining claims be granted. Plaintiff’s

 objections to the R&R fail to object to any of Judge Tomlinson’s specific findings. (ECF No. 80.)

 Rather, Plaintiff simply repeats allegations from the FAC and opposition to the instant motions to

 dismiss and seems to argue, at a general level, that there is widespread corruption in Suffolk

 County and the Suffolk County District Attorney’s office.1 Id.

          The Court therefore adopts Judge Tomlinson’s comprehensive and well-reasoned R&R in



 1
   Given the nature of Plaintiff’s objections, the Court finds that Plaintiff is only entitled to clear error review of the
 R&R. Plaintiff cannot show clear error. Additionally, even under de novo review, the Court overrules Plaintiff’s
 objections and adopts the R&R.

                                                             2
Case 2:18-cv-00303-JMA-AKT Document 83 Filed 12/01/20 Page 3 of 4 PageID #: 2192




 its entirety as the opinion of this Court. Accordingly, (1) the County’s motion to dismiss is

 GRANTED; and (2) the State Defendants’ motions to dismiss are GRANTED, in part, and

 DENIED, in part.

        Finally, Judge Tomlinson deferred to this Court as to whether Plaintiff should be granted

 leave to amend the FAC. A pro se plaintiff should ordinarily be given the opportunity “to amend

 at least once when a liberal reading of the complaint gives any indication that a valid claim might

 be stated.” Shomo v. City of New York, 579 F.3d 176, 183 (2d Cir. 2009). However, “a district

 court may deny [a pro se plaintiff] leave to amend when amendment would be futile.” Boddie v.

 New York State Div. of Parole, No. 08-CV-911, 2009 WL 1033786, at *5 (E.D.N.Y. Apr. 17,

 2009) (citations omitted). Here, the Court has carefully considered whether Plaintiff should be

 granted leave to further amend his claims. Plaintiff already amended the pleadings once. (ECF

 No. 20.) Additionally, while the County and State Defendants’ motions to dismiss were pending,

 Plaintiff filed an “Emergency Motion” seeking leave to file a second amended complaint adding,

 among other things, additional claims and parties. (ECF No. 61.) On June 8, 2020, Judge

 Tomlinson denied Plaintiff’s “Emergency Motion” because Plaintiff did not attach any proposed

 amended complaint to his motion papers. (ECF No. 68.) Plaintiff did not attempt to cure his

 deficient his filing or renew his motion to amend the FAC. Additionally, in opposing the instant

 motions, Plaintiff included additional allegations and claims against the County and State

 Defendants which Judge Tomlinson considered. (ECF No. 77 at 27.) Finally, nothing in Plaintiff’s

 objections supports granting leave to amend. Ultimately, for all of these reasons, the Court denies

 Plaintiff leave to amend.

        The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that -in ----
                                                                        forma ------
                                                                              pauperis status for the

 purpose of an appeal from this order would not be taken in good faith and therefore in forma



                                                  3
Case 2:18-cv-00303-JMA-AKT Document 83 Filed 12/01/20 Page 4 of 4 PageID #: 2193




 pauperis status is denied. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962). The Clerk

 of the Court is directed to mail a copy of this order to Plaintiff.

 SO ORDERED.
 Dated: December 1, 2020
        Central Islip, New York

                                                                 /s/ (JMA)
                                                         JOAN M. AZRACK
                                                         UNITED STATES DISTRICT JUDGE




                                                    4
